Exhibit 10.3

GDF TRANSATLANTIC OPTION AGREEMENT

This GDF Transatlantic Option Agreement (the “Agreement”), dated as of this 26th
day of April, 2007 (the “Effective Date”), is made by and between CHENIERE
MARKETING, INC., a corporation incorporated under the laws of the State of
Delaware, U.S.A., with its principal offices at 700 Milam St., Suite 800,
Houston, Texas U.S.A. 77002 (“Buyer”), and GAZ DE FRANCE INTERNATIONAL TRADING
S.A.S., a company incorporated under the laws of France with its principal
offices at 2 rue Curnonsky, 75017 Paris, France (“Seller”). Seller and Buyer may
be referred to individually as a “Party” or collectively as the “Parties”.

WHEREAS, from time to time Seller may have a cargo of liquefied natural gas
(“LNG”) that it desires to sell to Buyer;

WHEREAS, Buyer has contracted for terminal capacity at the Sabine Pass Terminal,
located on the Sabine-Neches Waterway in Cameron Parish, Louisiana, United
States of America (the “Sabine Pass Terminal”);

WHEREAS, from time to time, Buyer may have regasification capacity at other LNG
receiving terminals in North America (the “Alternate NA Terminals”);

WHEREAS, Buyer desires to grant to Seller an option to sell cargos of LNG to
Buyer in accordance with the terms and conditions hereof and that certain Master
Ex-Ship LNG Sales Agreement executed on April 26th, 2007 (the “Master Sales
Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the Parties hereto, Seller and Buyer hereby agree as
follows:

Article I

Transatlantic Options

1.1 Grant of Option. Buyer hereby grants to Seller the option to sell one
(1) cargo of LNG per month for each and every month during the Option Period.
The cargoes tendered for sale shall be delivered on an LNG Ship, in whole cargo
lots, between eighty-eight thousand (88,000) and one hundred and fifty five
thousand (155,000) cubic meters per cargo. Each monthly option shall be
specifically exercised for each cargo separately by way of a Specific Order
pursuant to the Master Sales Agreement. Seller is not obligated to exercise any
option with respect to any month but Buyer, subject to the rules hereafter
defined, shall be obliged to purchase and take delivery of any cargo of LNG in
case Seller exercises an option pursuant to the following principles stated in
this Agreement.

 

1



--------------------------------------------------------------------------------

1.2 Scheduling. As early as possible and not later than the fifth (5th) of
December of any year within the Option Period, Buyer will provide Seller with an
annual program setting the dates of two (2) unloading slots for a cargo of LNG
(the “Potential Arrival Period”) it has been allocated at the Sabine Pass
Terminal in each month of the following calendar year, spread evenly throughout
a month and across months to the extent reasonably practicable (the “Terminal
Annual Program”).

Not later than five (5) Business Days after the reception of the Terminal Annual
Program, Seller shall notify Buyer of one (1) Potential Arrival Period per month
it is willing to elect as the Arrival Period in case it exercises its option to
sell in such month (the “Election Notice”). Buyer shall endeavor to accept the
Potential Arrival Periods proposed by Seller in its Election Notice but shall
not be obliged to accept any Potential Arrival Period which is not the first
Potential Arrival Period of the relevant month as stated in the Terminal Annual
Program. The list of the Potential Arrival Periods accepted by Buyer (the
“Option Annual Program”), which must be at least one slot per month, shall be
notified by Buyer to Seller not later than the later of (i) the twentieth
(20th) day of December of the year preceding the year on which the Terminal
Annual Program applies, and (ii) the fifteenth (15th) Business Day after the
reception of the Election Notice.

Any modification made by the operator of the Sabine Pass Terminal that affects
the Option Annual Program shall be immediately notified by Buyer to Seller, and
the Parties shall discuss in good faith to find a mutually agreeable solution.

The Parties hereby recognize that the principles stated herein may not be
applicable for the time period between the beginning of the Option Period and
the end of the first calendar year of the Option Period, and each Party shall
make its reasonable endeavors in order to set up and implement the Option Annual
Program applicable to this time period pursuant to the principles stated in this
Agreement.

1.3 Exercise of Option. If Seller desires to exercise its option to sell a cargo
of LNG to Buyer during any month in the Option Period, Seller shall provide, as
its “Option Exercise Notice”, Buyer with Seller’s proposed Specific Order not
later than the twentieth (20th) day of the second (2nd) month preceding the
month within which the first (1st) hour of the Arrival Period falls. The
proposed Specific Order shall be completed in accordance with the terms and
conditions of this Agreement and the Master Sales Agreement, delivered in
accordance with the delivery instructions set forth in the Master Sales
Agreement and already executed by Seller. In particular the Arrival Period
specified in the proposed Specific Order shall be the Potential Arrival Period
of the relevant month as set forth in the Option Annual Program. Provided the
Specific Order is completed in accordance with the terms and conditions of this
Agreement and the Master Sales Agreement and contains no material mistakes or
omissions, Buyer shall execute the Specific Order and send it back to Seller not
later than the twenty fifth (25th) day of the

 

2



--------------------------------------------------------------------------------

second (2nd) month preceding the month within which the first (1st) hour of the
Arrival Period falls. If Buyer believes that the Specific Order submitted by
Seller contains a material mistake or omission, Buyer shall send Seller a notice
of such material mistake or omission by the date specified in the preceding
sentence, and the Parties shall work together in good faith to resolve the
material mistake or omission and develop a corrected Specific Order for
execution by both Parties. If Buyer fails to send Seller the executed Specific
Order, provided that such Specific Order contains no material mistake or
omission, and the Parties fail to mutually agree upon a solution before the
first (1st) day of the month preceding the month within which the first
(1st) hour of the Arrival Period falls, Buyer shall be considered as having
failed to take delivery of the LNG cargo specified in the proposed Specific
Order and the provisions of Sub-Clause 4.3 of the Master Sales Agreement shall
apply. In this particular case, Seller shall be allowed to invoice such LNG
cargo as soon as the information requested for the Price calculation is
available.

If Seller fails to give its Option Election Notice by the time specified in the
first paragraph of this Sub-Clause 1.3, the option for such month shall expire
and Seller shall have no right to exercise an option to sell to Buyer for that
particular month. For the avoidance of doubt, the decision not to exercise an
option for any given month does not affect the rights of Seller in future
months. In the event Seller submits a Specific Order as its Option Exercise
Notice, certain provisions of the form of such Specific Order shall be completed
as follows:

(a) Demurrage shall be one hundred thousand (100,000) US$ per 24 hour period, or
prorata for any partial 24 hour period.

(b) The Cargo Underdelivery Amount shall be equal to the product of the Nominal
Quantity multiplied by the greater of (i) the Cover Difference, or (ii) US$1.00.
The “Cover Difference” shall be the amount calculated as (i) minus (ii), with
(i) and (ii) being as follows:

(i) means the unweighted average of the midpoint price for Henry Hub as
published in Platt’s Gas Daily (or another publication reasonably selected by
Buyer if such publication is no longer publishing such data provided the
substitute data results in approximately the same economic value) for each of
the four (4) successive publication dates following the Arrival Period,

(ii) means eighty percent (80%) of P.

(c) The Specifications shall be as set forth in Exhibit A.

(d) The Allowed Laytime shall be as follows:

 

 

(i)

in relation to an LNG Ship with a total cargo tank capacity not exceeding
145,000 m3, thirty-six (36) hours;

 

  (ii) in relation to any other LNG Ship, a period (in hours) calculated as 24 +
(12 x LNG Capacity /145,000); LNG Capacity being as specified in the Specific
Order.

 

3



--------------------------------------------------------------------------------

1.4 Alternative Terminal. By giving Seller notice at least six (6) days prior to
the scheduled Arrival Period, Buyer may request that the affected cargo be
delivered at an Alternate NA Terminal. Seller shall accept that diversion
provided:

 

  (i) that it shall not prevent the LNG Ship from meeting the loading window for
its next scheduled cargo lifting, and

 

  (ii) that Buyer pays Seller the incremental costs incurred by Seller, if any,
in diverting the LNG cargo to the alternative terminal.

1.5 Price. The Price (P) under this Agreement and the Specific Order for the
respective exercised option shall be as follows:

Ninety four percent (94.0%) of the final settlement price (in USD per MMBtu) of
the Natural Gas Futures Contract (for delivery at Henry Hub) traded on the
exchange owned by New York Mercantile Exchange, Inc. or its successor, for the
Prompt Month, minus US $0.65 per MMBtu. “Prompt Month” means the calendar month
during which the Arrival Period ends, provided that if the Arrival Period ends
on or after the 25th day of such calendar month, the Prompt Month shall be the
next following calendar month.

Each invoice shall be prepared in USD.

1.6 Insurance and Liability of LNG Vessel. Seller shall cause any LNG Ship to be
used by it to make deliveries of LNG pursuant to an exercised option to have
usual and customary protection and indemnity insurance (from an International
Group Protection & Indemnity (“P&I”) Club), based on normal industry practice,
ensuring standard coverage for standard P&I risks, including wreck, debris
removal, pollution, collision liability and civil liability protection in
accordance with any requirements of the LNG Receiving Facilities, but in each
case in a face amount of US$150,000,000. Seller shall also cause each LNG Ship
to be used by it to make deliveries of LNG pursuant to an exercised option to
enter into the usual and customary port liability agreement required by the LNG
Receiving Facilities which shall be, in the case of deliveries to the Sabine
Pass Terminal, substantially in the form of that attached hereto as Exhibit B
and subject to final confirmation of the relevant P&I Club.

 

4



--------------------------------------------------------------------------------

Article II

Term, Option Period and Suspension

2.1 Term and Option Period. This Agreement shall become effective on the
Effective Date and shall remain in full force and effect until the end of the
Option Period (the “Term”). The Option Period shall be that period of time
commencing on the first (1st) day of the month following the later of (i) the
Commercial Start Up of the first expansion of the Isle of Grain Terminal for
which GDF has contracted for capacity, or (ii) the Commercial Start Up of the
Sabine Pass Terminal; and continuing until the fifteenth (15th) anniversary of
the first (1st) day of the Option Period. Seller shall notify Buyer as soon as
reasonably possible of the Commercial Start Up of the Isle of Grain Terminal
expansion, and Buyer shall notify Seller as soon as reasonably possible of the
Commercial Start Up of the Sabine Pass Terminal.

2.2 Early Termination. Notwithstanding anything herein to the contrary, this
Agreement shall terminate automatically upon the termination of the Master Sales
Agreement pursuant to Sub-Clause 18(4) thereof or upon the termination of the
Cheniere Transatlantic Option Agreement.

2.3 Right to Suspend Deliveries in Case of Default of Payment. If payment by
Buyer of any invoice for any cargo of LNG delivered hereunder (or for quantities
of LNG not taken) and for which Buyer is obligated to pay pursuant to this
Agreement and to the Master Sales Agreement is not made within five (5) Days
after the due date thereof (a “Payment Failure”), Seller shall be entitled
without prejudice to any of its rights under this Agreement or the Master Sales
Agreement and at law or otherwise, upon giving three (3) Days notice to Buyer,
to suspend subsequent deliveries of cargo of LNG to Buyer (that could have been
agreed by execution of any other Specific Order) until the amount of any
invoices sent by Seller to Buyer, together with interest thereon, has been paid.
Such suspension shall not constitute a failure by Seller to deliver such
quantity.

2.4 Failure to Issue a Program. If Buyer fails to issue either the Terminal
Annual Program or the Option Annual Program (provided that Seller has previously
issued the Election Notice in accordance with Sub-Clause 1.2 of this Agreement)
in any year during the Option Period as provided for in this Agreement within
ten (10) days after the receipt of Seller’s written notice to Buyer of such
failure, Seller shall be entitled upon giving ten (10) Business Days prior
written notice to Buyer, to be sent not later than the last day of January of
the year for which the relevant program has not been issued by Buyer, to
terminate this Agreement. If Seller terminates this Agreement in accordance with
this Sub-Clause 2.4 it shall be entitled to recover liquidated damages from
Buyer, calculated as the product of :

 

  (i) fifty percent (50.0%), multiplied by

 

5



--------------------------------------------------------------------------------

  (ii) the product of (a) the unweighted average of the settlement prices (in
USD per MMBtu) on the date that the notice of termination is sent, or if such
day is not a trading day, then on the next open trading day, of Natural Gas
Futures Contracts (for delivery at Henry Hub) traded on the exchange owned by
New York Mercantile Exchange, Inc. or its successor, for the prompt twelve
(12) months for which the associated Natural Gas Futures Contracts are trading,
multiplied by (b) twelve (12), multiplied by (c) 3,000,000 MMBtu.

Provided that Seller has previously received the Terminal Annual Program in
accordance with Sub-Clause 1.2 above, if Seller fails to notify Buyer with its
Election Notice in accordance with Sub-Clause 1.2 above, unless otherwise agreed
by the Parties, Seller shall be considered as having given up the possibility to
exercise any sale option pursuant to this Agreement for the year subject to the
corresponding Terminal Annual Program. For the avoidance of doubt this event
shall not be considered as an event of termination of this Agreement.

Article III

Notices

3.1 Addresses for Notices. Notices to be delivered hereunder shall be delivered
in accordance with the notice provisions of the Master Sales Agreement.

Article IV

Miscellaneous

4.1 Definitions. Capitalized terms used herein but not defined herein shall have
the meanings ascribed to them in the Master Sales Agreement. The Sabine Pass
Terminal and each Alternate NA Terminal shall be deemed to be “LNG Receiving
Facilities” under the Master Sales Agreement even though not referred to as such
in this Agreement.

“Cheniere Transatlantic Option Agreement” means an agreement with such title
that has been executed by the Parties on the same date as this Agreement
pursuant to which Seller has granted Buyer an option to sell cargoes of LNG to
Seller.

“Commercial Start Up” means:

 

  - in the case of expansion of the Isle of Grain Terminal, the date of the
first one of the unloading slots allocated on an even basis to Seller at the
expansion of Isle of Grain Terminal

 

6



--------------------------------------------------------------------------------

  - in the case of the Sabine Pass Terminal, the date on which the commissioning
of the Sabine Pass Terminal has been completed and the Sabine Pass Terminal is
ready to commence receiving non-commissioning cargoes from Buyer under their
long term terminal use agreement.

“GBP” means the legal currency of the United Kingdom.

“Isle of Grain Terminal” means that certain LNG regasification terminal located
on the Medway River, Kent, England.

4.2 Assignment. Either Party may assign this Agreement to an Affiliate of such
Party without the consent of the other Party. This Agreement may not be assigned
by a Party to a non-Affiliate without the other Party’s prior written consent.

4.3 Conflict of Terms. If there is a conflict between any terms and conditions
set forth in a Specific Order, this Agreement, or the Master Sales Agreement,
the terms and conditions in the documents in the order listed shall control.

4.4 Incorporation by Reference. The Master Sales Agreement is incorporated
herein by reference.

4.5 Good Faith Negotiation. If at any time the Master Sales Agreement is
terminated (other than by mutual agreement or pursuant to Sub-Clause 18(4)
thereof) such that the intent and purpose of this Agreement cannot be realized,
the Parties will meet and negotiate in good faith to develop a solution such
that the intent and purpose of this Agreement can be realized.

IN WITNESS WHEREOF, the Parties have executed this Agreement in multiple
originals.

 

CHENIERE MARKETING, INC.

  GAZ DE FRANCE INTERNATIONAL TRADING S.A.S.

By:

  

/s/ Keith Meyer

  By:  

/s/ Edward Savvage

Name:

   Keith Meyer   Name:   Edward Savvage

Title:

   President   Title:   President

 

7



--------------------------------------------------------------------------------

EXHIBIT A

SPECIFICATIONS

Specifications for LNG to be delivered at the Sabine Pass Terminal when
converted into a gaseous state shall be as follows:

 

(a)   Hydrogen Sulphide   not more than 0.25 grains per 100 Standard Cubic Feet
(b)   Total Sulphur   not more than 1.35 grains per 100 Standard Cubic Feet (c)
  Hydrogen Content   not more than 400 PPM (d)   Oxygen Content   not more than
0.001 mol% (e)   Hydrocarbon Dewpoint   not more than minus two degrees Celsius
(-2°C) at seventy bar gauge (70 barg) or the actual delivery pressure (f)  
Wobbe Number   shall be no greater than 1400 (g)   Carbon Dioxide   not more
than 2.0 mol% (h)   Nitrogen and other inert gases   not more than 1.5 mol% (i)
  Gross Heating Value   shall be within the range 980 and 1100 Btu per SCF and
in compliance with Wobbe limits described above (j)   Ethane (C2)   not more
than 11 MOL% (k)   Propane (C3)   not more than 3.5 MOL% (l)   Butanes (C4) and
higher   not more than 1.5 MOL% (m)   Pentanes (C5) and heavier   not more than
0.09 MOL%

The LNG when delivered by Seller to the Sabine Pass Terminal shall contain no
water, active bacteria or bacterial agents (including sulfate reducing bacteria
or acid producing bacteria) or other contaminants or extraneous material.

Some of the above Specifications are based on guidelines issued by the NGC+
Interchangeability Work Group on February 28, 2005 and may be updated by Buyer
if such group modifies its recommendations. Additionally, all of the
Specifications are subject to being modified by Buyer if required by applicable
law, by the Sabine Pass Terminal, or in order to make the regasified natural gas
comply with quality specifications imposed by natural gas pipelines downstream
of the Sabine Pass Terminal.

 

8



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PORT LIABILITY AGREEMENT

PORT LIABILITY AGREEMENT

THIS PORT LIABILITY AGREEMENT (this “Agreement”) is effective as of
            , 20    , and is made by and between [INSERT NAME OF OPERATOR], a
[TYPE OF ENTITY AND JURISDICTION OF ORGANIZATION] (“Operator”), and [INSERT NAME
OF VESSEL OWNER], a [TYPE OF ENTITY AND JURISDICTION OF ORGANIZATION] (“Vessel
Owner”).

RECITALS

WHEREAS, Vessel Owner, using the LNG vessel set forth below under its name and
signature (“Vessel”), proposes to deliver certain quantities of liquefied
natural gas to Operator at its marine terminal and receiving, storage and
regasification facilities located in,                      (as more fully
defined below, the “Marine Terminal”); and

WHEREAS, Vessel Owner and Operator (collectively, the “Parties” and individually
a “Party”) have agreed to allocate the risk of and responsibility for loss and
damage resulting from an Incident (as defined below) at the Marine Terminal in
the following manner;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1. The following terms shall have the following meanings when used herein:

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or otherwise.

“Incident” means any occurrence or series of occurrences having the same origin
arising out of or relating to the Vessel’s use of the Marine Terminal in which
there is any one or more of the following: (i) loss of or damage to the Marine
Terminal or the Vessel; (ii) injury to the employees and agents comprising
Terminal Interests or Vessel Interests; (iii) loss or damage, other than to the
Marine Terminal or the Vessel, caused or contributed to by the Vessel, including
but not limited to, injury to third parties or damage to the property of third
parties; or (iv) an obstruction or danger affecting or interfering with the
normal operation of the Marine Terminal or the Port.

“Terminal Interests” means: (i) Operator; (ii) all Affiliates of Operator;
(iii) all Persons (other than the Vessel Interests and Persons providing fire
boats, tugs and escort vessels to Vessel at the Port) employed or providing
services at the Marine Terminal in connection with the unloading, storage, or
regasification of LNG at the Marine Terminal; and (iv) the employees and agents
of all Persons referred to in this paragraph.

“Marine Terminal” means Operator’s marine terminal and LNG receiving, storage
and regasification facilities located at the Port, including all berths, buoys,
gear, craft, equipment, plant, facilities and property of any kind (whether
afloat or ashore) located thereat or adjacent thereto and in the ownership,
possession or control of the Terminal Interests.

 

9



--------------------------------------------------------------------------------

“Person” means any individual, firm, corporation, trust, partnership,
association, joint venture (incorporated or unincorporated), or other business
entity.

“Port” means the port at or near                     , including its anchorage,
turning basin and approaches into the Marine Terminal associated therewith.

“Vessel Interests” means: (i) Vessel Owner; (ii) all Affiliates participating in
the ownership and/or operation of Vessel; (iii) all Persons (other than the
Terminal Interests) participating, employed, or providing services in connection
with the ownership or operation (including all operations related to navigation
and berthing/unberthing) of the Vessel; and (iv) the employees and agents of all
Persons referred to in this paragraph.

 

2. In all circumstances, the master of the Vessel shall remain solely
responsible on behalf of the Vessel Interests for the proper navigation and
safety of the Vessel and her cargo.

 

3. Any liability arising from an Incident shall, as between the Vessel Interests
and the Terminal Interests, be borne: (i) by the Vessel Interests alone, if the
Vessel Interests are wholly or partially at fault and the Terminal Interests are
not at fault; (ii) by the Terminal Interests alone, if the Terminal Interests
are wholly or partially at fault and the Vessel Interests are not at fault;
(iii) by the Vessel Interests and the Terminal Interests, in proportion to the
degree of their respective fault, if both are at fault and the degree of such
fault can be established; or (iv) by the Vessel Interests and the Terminal
Interests equally if neither of them appears to be at fault or it is not
possible to establish the degree of their respective fault. In this regard, any
acts or omissions of Persons providing fire boats, tugs and escort vessels to
Vessel at the Port shall be deemed to be the responsibility of the Vessel
Interests.

 

4.

 

  (i) Operator shall be solely responsible for claims brought by any employee
and/or member of the family or dependent of any employee of Operator arising out
of or consequent upon the personal injury, loss or damage to property of, or
death of such employee, family member or dependent, and Operator shall indemnify
and hold any Vessel Owner harmless in the event any such employee, or any family
member or dependent thereof, or the executor, administrator, or personal
representative of any of the foregoing, shall bring such a claim against any
Vessel Owner.

 

  (ii) The Vessel Owners shall be solely responsible for claims brought by any
employee and/or member of the family or dependent of any employee of any Vessel
Owner arising out of or consequent upon the personal injury, loss or damage to
property of, or death of such employee, family member or dependent, and each
Vessel Owner shall indemnify and hold Operator harmless in the event any such
employee, or any family member or dependent thereof, or the executor,
administrator or personal representative of any of the foregoing, shall bring
such claim against Operator.

 

  (iii) Operator and the Vessel Owners shall consult together to the extent
practicable before either makes any payment which would fall due to be
indemnified by the other under the terms of Sections 4(i) or 4(ii). The
indemnities contained in Sections 4(i) and 4(ii) are separate and distinct from,
and independent of, the obligations undertaken and the responsibilities and
exceptions from and the limitations of liability provided in Sections 2, 3, 5
and 6 of this Agreement.

 

10



--------------------------------------------------------------------------------

  (iv) The cross indemnities provided in this Section 4 are intended to be
binding regardless of fault or negligence on the part of the party in whose
favor they are being given.

 

5.

 

  (i) Subject to Section 6(ii) below, the total aggregate liability of the
Vessel Interests to the Terminal Interests, however arising, in respect of any
one Incident, shall not exceed one hundred fifty million U.S. dollars
($150,000,000). Payment of an aggregate sum of one hundred fifty million U.S.
dollars ($150,000,000) to any one or more of the Terminal Interests in respect
of any one Incident shall be a complete defense to any claim, suit or demand
relating to such Incident made by the Terminal Interests against the Vessel
Interests. The liability of the Vessel Interests hereunder shall be joint and
several.

 

  (ii) Vessel Interests shall provide to the Terminal Interests at all times
sufficient written evidence that the Vessel’s Protection and Indemnity
Association has agreed to: (a) cover the Vessel Interests as a member of the
Association against the liabilities and responsibilities provided for in this
Agreement in accordance with its Rules; (b) give the Terminal Interests prior
notice of cancellation of the Vessel’s entry in such Protection and Indemnity
Association; and (c) waive in favor of the Terminal Interests all rights of
subrogation of claims by the Protection and Indemnity Association against the
Terminal Interests to the extent such claims have been waived in this Agreement
by the Vessel Interests.

 

6. As to matters subject to this Agreement and regardless of fault or negligence
on the part of any Party, with respect to an Incident:

 

  (i) except to the extent expressly preserved in this Agreement, Terminal
Interests hereby expressly, voluntarily and intentionally waive any right or
claims they might otherwise have against the Vessel Interests under applicable
laws or under any port liability agreement or similar port conditions of use
previously signed by the Master for the Port; and

 

  (ii) except to the extent expressly preserved in this Agreement, Vessel
Interests hereby expressly, voluntarily and intentionally waive any rights to
limit their liability under the United States Limitation of Vessel Owners
Liability Act or any other similar law or convention, as applicable. Such waiver
shall include any right to petition a court, arbitral tribunal or other entity
for limitation of liability, any right to claim limitation of liability as a
defense in an action, and any other similar right under relevant law. The
foregoing waivers shall apply to all Persons claiming through the Terminal
Interests or through the Vessel Interests.

7. The substantive law of New York, without regard to any conflicts of law
principles that could require the application of any other law, shall govern the
interpretation of this Agreement and any dispute, controversy, or claim arising
out of, relating to, or in any way connected with this Agreement, including,
without limitation, the existence, validity, performance, or breach hereof.

 

11



--------------------------------------------------------------------------------

8. If and for so long as any provision of this Agreement shall be deemed to be
judged invalid for any reason whatsoever, such invalidity shall not affect the
validity or operation of any other provision of this Agreement except only so
far as shall be necessary to give effect to the construction of such invalidity,
and any such invalid provision shall be deemed severed from this Agreement
without affecting the validity of the balance of this Agreement.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives effective as of the date first set forth
above.

 

OPERATOR

   VESSEL OWNER

[INSERT NAME OF OPERATOR]

   [INSERT NAME OF VESSEL OWNER]

By:

   By:

Title:

   Title:    As owner of the [Name of Vessel]    Registration No.
[                     ]    State of Registry [                     ]

 

12